DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-4, 6, 8-9, 11-15, 18-20, 44, 49, 51-53, and 55 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 8-9, 11-12, 51-52 and 54-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,620,775 to LaPerre cited in Information Disclosure Statement filed December 8, 2016 (herein LaPerre) in view of U.S. Pre-grant Publication 2006/0264563 to Hanrahan et al. (herein Hanrahan) and U.S. Pre-grant Publication 2003/0039805 to Ericksen cited in previous Office action (herein Ericksen).
Regarding claim 1, LaPerre teaches an article that comprises a two layers (a bead adhesive layer, analogous to the first layer recited in the instant claims, and a substrate layer, analogous to the polymer layer recited in the instant claims) with glass microspheres embedded in the top layer (Fig 3 and Col 16, lines 43-46 show two layers with microspheres) which is flexible (“Substrate adhesive layer 44 is bonded to adhesive 25 layer 43 on a side of adhesive layer 43 opposite that in which the glass beads 41 are embedded. Flexible and embossable substrate 45 is bonded to substrate adhesive layer 44 on a side 
While LaPerre teaches a general fluorine-containing polymer or copolymer, LaPerre is silent as to it being a thermoplastic fluoroolefin copolymer as recited in instant claim 1, and LaPerre is silent as to the polymer layer comprising a foam.
Regarding the thermoplastic fluoroolefin polymer, Hanrahan teaches an aqueous-based fluoropolymer coating (abstract).  Hanrahan teaches that the fluoropolymer has a molecular weight of greater than 100,000 (paragraph 0011) and can be formed from monomers such as tetrafluoroethylene, hexafluoropropylene, vinylidene fluoride, or copolymers thereof (paragraph 0013).  Given the limited, finite number of fluoromonomers taught by Hanrahan, one of ordinary skill in the art would arrive at the claimed combination of tetrafluoroethylene, hexafluoropropylene, and vinylidene fluoride if one were interested in improving durability, lowering dirt pick-up, and stain resistance (paragraph 0009).  See MPEP 2143(I)(E).  Hanrahan also teaches that the fluoropolymer can be non-crosslinked (paragraph 0039) or a small amount of monomers capable of crosslinking can be used (paragraph 0022).  
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the fluoropolymer layer of LaPerre to use the fluoropolymer coating of Hanrahan because it has improved durability, lower dirt pick-up, and stain resistance (paragraph 0009).
Regarding the polymer layer comprising a foam, Ericksen teaches retroreflective tape comprising a foam backing and retroreflective beads (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane film substrate of LaPerre to be a foam as taught by Ericksen because it could be produced at lower costs than the non-woven [film] alternatives (paragraph 0021) and results in very wear resistant articles (paragraph 0013).  Examiner notes that modifying the polyurethane film of LaPerre to be a foam would make it a polyurethane foam.
Regarding claim 3, LaPerre, Hanrahan, and Ericksen teach all the limitations of claim 1 as discussed above.
LaPerre teaches that the microspheres should be embedded such that from about 20% to about 70% of the average diameter of the microspheres are exposed (Col 4, lines 23-24).  Combined with the microsphere diameter discussed above (20-180 microns), this gives a minimum thickness of the bead adhesive layer of 6 microns (70% of the microsphere diameter exposed, i.e. 30% of a 20 micron microsphere embedded in the adhesive layer with no resin below the microsphere).  To arrive at a maximum thickness of the bead adhesive layer, one of ordinary skill in the art could make a similar calculation based on 20% of the largest microsphere diameter (180 microns) exposed, which is 144 microns.  This does not take into account any resin that may be below; however, Fig 3 shows that the thickness of resin below a microsphere is not orders of magnitude larger than the microsphere itself, and one of ordinary skill in the art would be motivated to minimize the amount of resin required to minimize cost.  One of ordinary skill in the art would recognize that although the maximum thickness of the bead adhesive layer is probably more than the 144 microns calculated above, it is probably not more  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Regarding claim 4, LaPerre, Hanrahan, and Ericksen teach all the limitations of claim 1 as discussed above.
The article of LaPerre modified according to Hanrahan has a fluoropolymer layer made from a coating comprising a non-crosslinked polymer having monomers such as tetrafluoroethylene, hexafluoropropylene, and vinylidene fluoride.  Page 2, lines 11-19 includes fluorine containing polymers and copolymers in the list of materials that can be considered to be linear.
Regarding claims 8 and 9, LaPerre, Hanrahan, and Ericksen teach all the limitations of claim 1 as discussed above.
LaPerre also teaches that the article can have more than one substrate layer (Col 14, lines 6-7).  One of ordinary skill in the art would recognize that that includes a second substrate layer in addition to the layer discussed above disposed on the side of the original substrate opposite the bead adhesive layer [claim 8].  One of ordinary skill in the art would also recognize that the second substrate layer could be made of the same materials as the original substrate, and as such, would be flexible [claim 9].
Regarding claim 11, LaPerre, Hanrahan, and Ericksen teach all the limitations of claim 1 as discussed above.
LaPerre also teaches that the article should have a coefficient of friction less than 0.3 (Col 4, lines 53-57).
Regarding claim 12, LaPerre, Hanrahan, and Ericksen teach all the limitations of claim 1 as discussed above.
LaPerre also teaches that the article can have more than one substrate layer (Col 14, lines 6-7) and substrate adhesive layers (Col 15, lines 30-35).  LaPerre teaches that the substrate adhesive layer(s) may be applied using the same procedures as the bead adhesive layer (Col 15, lines 36-40) which includes thermal lamination (Col 13, line 67).  One of ordinary skill in the art would recognize that thermal lamination implies heat bonding at elevated temperatures.
Regarding claim 51, LaPerre, Hanrahan, and Ericksen teach all the limitations of claim 1 as discussed above.
LaPerre teaches that the glass microspheres used in making the article can be made of soda-lime or borosilicate glass (Col 9, lines 51-52).
Regarding claim 52, LaPerre, Hanrahan, and Ericksen teach all the limitations of claim 1 as discussed above.
LaPerre teaches that the article can exhibit “optional wide observation angle retroreflectivity” (Col 1, line 27, emphasis added).  LaPerre also teaches embodiments with no retroreflectivity (“The resulting low gloss image did not exhibit any retroreflection”, Col 27, lines 14-15).  One of ordinary skill in the art would reasonably consider an article exhibiting no retroreflection to have a retroreflection of essentially 0 which meets the limitations of claim 52.
Regarding claim 55, LaPerre, Hanrahan, and Ericksen teach all the limitations of claim 1 as discussed above.
As discussed above, modifying the polyurethane film of LaPerre to be a foam would make it a polyurethane foam.
Claims 2, 6, 13-15, 18-20, 44, 49, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,620,775 to LaPerre cited in Information Disclosure Statement filed .
Regarding claims 2, 6, 13-15, 19-20, 44, 49, and 53, LaPerre, Hanrahan, and Ericksen teach all the limitations of claim 1 as discussed above.
While LaPerre teaches a general polyurethane for the substrate layer, LaPerre is silent as to its exact nature.  LaPerre is also silent as to the article having the properties recited in instant claims 2, 6, 44, 49, and 53.
Passarino teaches a conformable multilayer tape comprising a support layer and a top-coat with light retroreflective elements in it (Col 3, lines 38-41).  Passarino teaches a polyurethane that comprises rigid segments derived from diisocyanates and/or aliphatic molecules including 1,4-butanediol (Col 7, lines 9-11) and soft segments that include polyether polyols (Col 7, lines 27-32) which one of ordinary skill in the art would recognize as a poly(alkoxy) polyol [claim 13].  Passarino is silent as to the polyurethane having soft segments essentially free of crosslinker.  However, Passarino does not teach the use of a crosslinker at all either in the general discussion of the polyurethane or in the specific examples.  It would have been obvious to one of ordinary skill in the art that a polyurethane made according to Passarino would be essentially free of crosslinker [claim 13].  Passarino also teaches that the molecular weight of the hard segments should be below about 400 [claim 14] (Col 6, lines 64-67).  Passarino teaches that the soft segments should have a molecular weight of between about 600 and about 2000 [claims 14 and 15] (Col 7, lines 32-34).  Passarino teaches that the hard segments are present from about 50 to about 65 weight percent [claim 19] (Col 7, lines 6-7) and the soft segments are present from about 35 to about 50 weight percent (Col 7, lines 32-33).  Passarino is silent as to any other components being present in the polymer chain of the polyurethane.  
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of LaPerre to be made according to the teachings of Passarino because the polyurethane of Passarino demonstrates high conformability without cracks or breaks (Col 8, lines 15-17).
Examiner notes that Passarino does not teach blending the polyurethane with other polymers.  Therefore it would be obvious to one of ordinary skill in the art when modifying LaPerre according to Passarino to have only the polyurethane in the substrate layer [claim 20].
Regarding the properties recited in instant claims 2 and 44, LaPerre also teaches that the glass microspheres used in making the article can be made of soda-lime or borosilicate glass (Col 9, lines 51-52) and can be treated with an adhesion promoter such as silane (Col 12, 55-64).  Examiner notes that the microsphere material and surface treatment taught by LaPerre is very similar to that disclosed in the instant specification, specifically page 29, line 17 through page 30, line 12.  Furthermore, all of the tested examples disclosed in the instant specification passed the solvent resistance test.
LaPerre is silent as to the stain resistance to yellow mustard [claim 2] or the abrasion resistance [claim 44] of the article.  However, since the layers in the article of LaPerre are produced using similar polymers as discussed above and the microspheres taught by LaPerre are similar to those disclosed in the instant specification as having the required properties, one of ordinary skill in the art would reasonably expect the article taught by LaPerre to demonstrate a stain resistance as recited in instant claim 2 and an abrasion resistance as recited in instant claim 44.
Regarding the elongation recited in instant claim 6, LaPerre as modified by Passarino teaches that the article be made with similar polymers to the article disclosed in the instant specification.  Examiner notes that the two examples disclosed in the instant specification that were tested for elongation at failure (Examples 7 and 8, >300% and 756%, respectively) demonstrated elongation percentages at failure that were orders of magnitude greater than the elongation percentage at failure 
Regarding the compression modulus recited in claims 49 and 53, Examiner notes that the inventive examples disclosed in the instant specification that meet the compression modulus requirements of the instant claims all have a polyol with a high molecular weight and lower hydroxyl number as a the main hydroxy/soft segment component of the polyurethane, indicating larger soft segments within the urethane chain (POH2 with a MW of 625-675 and OH# of 166-180 used in Examples 1-6 and POH5 with a MW of 2000 and OH# of 56 used in Examples 8-12).  The comparative examples use a diol with a higher hydroxyl number (POH1 with an OH# of 230) which indicates more functionality for the same molecular weight, i.e. a smaller soft segment for the same functionality.  Furthermore, the isocyanates used in the inventive examples have a lower equivalent weight (ICN1, Equivalent weight of 132) than those used in the comparative examples (ICN2, Equivalent weight of 193) which indicates a smaller molecule for the same functionality.  This suggests that larger soft segments and smaller hard/rigid segments are what give the article the required compression modulus.  Examiner also notes that it seems to be this combination of soft and rigid segments that is responsible for the required compression modulus as the inventive examples used different polymers for the first layer or indeed no first layer at all; the commonality among the inventive examples is the use of the particular soft and rigid segments in the polyurethane.  The article of LaPerre modified to use the polyurethane of Passarino has the desired combination of larger soft segments and smaller rigid segments as indicated by the molecular weights taught by Passarino and discussed above.  Therefore, one of ordinary skill in the art would reasonably expect that the article made with the polyurethane of Passarino would have the required compression modulus.
Regarding claim 18, LaPerre, Hanrahan, Ericksen, and Passarino teach all the limitations of claim 13 as discussed above.
LaPerre teaches that the glass microspheres have a diameter of from about 20 microns to 180 microns (Col 10, lines 50-51) which overlaps with the range recited in instant claim 18.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
LaPerre is silent as to the total thickness of the article.
LaPerre teaches that the microspheres should be embedded such that from about 20% to about 70% of the average diameter of the microspheres are exposed (Col 4, lines 23-24).  Combined with the microsphere diameter discussed above (20-180 microns), this gives a minimum thickness of the bead adhesive layer of 6 microns (70% of the microsphere diameter exposed, i.e. 30% of a 20 micron microsphere embedded in the adhesive layer with no resin below the microsphere).  To arrive at a maximum thickness of the bead adhesive layer, one of ordinary skill in the art could make a similar calculation based on 20% of the largest microsphere diameter (180 microns) exposed, which is 144 microns.  This does not take into account any resin that may be below; however, Fig 3 shows that the thickness of resin below a microsphere is not orders of magnitude larger than the microsphere itself, and one of ordinary skill in the art would be motivated to minimize the amount of resin required to minimize cost.  One of ordinary skill in the art would recognize that although the maximum thickness of the bead adhesive layer is probably more than the 144 microns calculated above, it is probably not more than a few hundred microns.  
Passarino teaches that the support layer (analogous to LaPerre's substrate and the instant application's polymer layer) has a thickness of about 0.5 mm to about 0.9 mm (Col 5, lines 23-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of LaPerre to be within the range of thicknesses taught by Passarino in order to give good bonding, resistance, and inextensibility behavior (Col 5, lines 20-22).
Regarding the total thickness of the article, given the ranges of the bead adhesive layer and substrate as discussed above, the article would have a range of total thickness of between 506 micron and at least 1044 microns which overlaps the range recited in instant claim 18.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Response to Amendment
In view of Applicant’s amendments filed 23 February 2021, previous objection to claims 60-63 is hereby withdrawn.
In view of Applicant’s amendments filed 23 February 2021, previous rejection of claim 1 under 35 U.S.C. 103 has been updated.
Applicant's arguments filed 23 February 2021 have been fully considered but they are not persuasive. 
Applicant argues that because Hanrahan teaches a non-exclusive list of monomers which include the claimed monomers, Hanrahan does not teach the claimed copolymer (Remarks, page 6).  Hanrahan teaches that a fluoropolymer contains the claimed monomers or copolymers thereof (paragraph 0013).  Such a teaching would include the claimed combination.  Applicant has provided no showing of evidence demonstrating why the claimed combination would be non-obvious.  Furthermore, it has been held that a claimed compound or combination is rendered obvious to try from options from a finite list, such as that taught by Hanrahan, See MPEP 2143(I)(E).
Applicant argues that Hanrahan teaches a preferred embodiment that is an acrylic modified fluoropolymer and therefore there is no motivation to arrive at the claimed copolymer (Remarks, pages 6-7).  While Hanrahan may teach a preferred embodiment that is not the claimed combination, Hanrahan, at a minimum teaches the claimed monomers in a finite list, thereby rendering the claimed combination obvious.  Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123(I).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783